                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                   : No. 1:21-bk-00945-HWV
    120 YORK, LLC                         :
                                          :           Chapter 11
                          Debtor          :


                 NOTICE OF REMOTE WITNESS APPEARANCE

      Undersigned counsel respectfully advises the Court that Steve Winnie will appear

remotely via Zoom at the hearing currently scheduled for Tuesday, June 15, 2021, at 10:30

a.m., to provide testimony regarding the Debtor’s Motion for Approval to Lease Real

Property [Doc 48], as he is employed outside of the Harrisburg, Pennsylvania area.

                                         Respectfully submitted:

                                         CUNNINGHAM, CHERNICOFF
                                         & WARSHAWSKY, P.C.

                                         By:       /s/ Robert E. Chernicoff
                                               Robert E. Chernicoff, Esquire
                                               Attorney I.D. No. 23380
                                               2320 North Second Street
                                               P. O. Box 60457
                                               Harrisburg, PA 17106-0457
                                               (717) 238-6570
Date: June 11, 2021




Case 1:21-bk-00945-HWV      Doc 58 Filed 06/11/21 Entered 06/11/21 17:20:50          Desc
                            Main Document    Page 1 of 1
